FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Applicant is notified that although the “clean” version of the specification is now correct, the “marked” version of the specification does not have the corrected version of the following objection from the Non-Final Rejection dated April 8, 2021:
On page 11, patent application document US 2015/0093924 is misnumbered and should be US 2014/0093924.
Appropriate correction is required.

Claim Objections
Claim 34 is objected to because of the following informalities:  
The preamble “The devise of claim 1” should be “The device of claim 1”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-10, 15, 18, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260).
	Regarding claim 1, Calzia discloses a device for the production of biomass (paragraph [0003]), the device comprising: a membrane (claim 5) photobioreactor (PBR) (claim 1), the PBR (claim 1) comprising a liquid medium (claim 1), at least one photosynthetic microorganism 
Calzia does not disclose that the membrane layer is comprised of a material that is permeable to transfer of a gas across the membrane layer; a chamber defining a gaseous atmosphere enclosed within; wherein the PBR is located inside the chamber; a control system which controls the composition of the atmosphere within the chamber; and that the permeability coefficient of carbon dioxide (CO2) through the membrane layer of the PBR is not less than about 1000 Barrer, such that gas transfer occurs across the membrane layer of the PBR, between the PBR and the atmosphere comprised within the chamber.  
Zhang discloses that the membrane layer is comprised of a material (paragraph [0102], “PDMS”) that is permeable to transfer of a gas (Table 1, “PDMS”) across the membrane layer; a chamber defining a gaseous atmosphere enclosed within (paragraph [0017]); and a control system (paragraph [0221]) which controls the composition of the atmosphere within the chamber (paragraph [0168], “environmental control chamber”); wherein the permeability coefficient of carbon dioxide (CO2) through the membrane layer of the PBR is not less than about 1000 Barrer (Table 1, “PDMS”); such that gas transfer occurs across the membrane layer (paragraph [0175]).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in a method of culturing cells of Calzia with the PDMS material of Zhang in order to promote gas permeability (Zhang, paragraph [0102]).
Calzia and Zhang do not disclose that the PBR is located inside the chamber such that gas transfer occurs across the membrane layer of the PBR, between the PBR and the atmosphere comprised within the chamber.  

Regarding claim 3, Calzia discloses a source of illumination (paragraph [0130]).
Zhang discloses the chamber (paragraph [0017]).
Regarding the limitation that “the chamber comprises a source of illumination” it would have been obvious to one skilled in the art before the effective filing date to combine the chamber with a source of illumination in order to support a photobioreactor that works on light from artificial sources (Calzia, paragraph [0130]).
Regarding claim 4, Zhang discloses that the walls of the chamber are rigid (paragraph [0321], “aluminum”).
Regarding claim 6, Calzia discloses that the membrane layer (claim 5) of the PBR (claim 1) is transparent (paragraph [0042]).
Regarding claim 7, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).
Zhang disclose that the membrane layer of the PBR comprises polysiloxane (paragraph [0102], “PDMS”).
Regarding claim 8, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).
	Zhang discloses that the permeability coefficient of oxygen through the membrane layer of the PBR is not less than about at least 100 Barrer (Table 1, “PDMS”).
Regarding claim 9, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).

Regarding claim 10, Calzia discloses the PBR (claim 1).
Zhang discloses a bioreactor that is surrounded on all sides (Fig. 35A) by the atmosphere within the gas impermeable chamber (paragraph [0291], “making the chamber airtight”).
It would have been obvious to one skilled in the art before the effective filing date to combine the PBR inside the gas impermeable chamber in order to control the partial pressures of oxygen and carbon dioxide that the cells are subjected to.
Regarding claim 15, Zhang discloses that the control system (paragraph [0221]) is configured to introduce an O2-depleted gas into the chamber (paragraph [0168]).
Regarding claim 18, Zhang discloses that the chamber is gas impermeable (paragraph [0291], “making the chamber airtight”).
Regarding claim 32, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).
Zhang discloses that the membrane layer of the PBR comprises polydimethylsiloxane (PDMS) (paragraph [0102]).
Regarding claim 34, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).
	Zhang discloses that the permeability coefficient of oxygen through the membrane layer of the PBR is not less than about at least 200 Barrer (Table 1, “PDMS”).
Regarding claim 35, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).
Zhang discloses that the permeability coefficient of carbon dioxide through the membrane layer of the PBR is not less than at least 2000 Barrer (Table 1, “PDMS”).
Regarding claim 36, Calzia discloses that the membrane layer (claim 1) of the PBR (claim 1) is translucent (claim 1, “at least partially transparent”).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, 32, and 34-36 above, further in view of Cheng (CN 204335434). For claim 4, this is an alternate rejection.
Regarding claim 2, Calzia does not disclose that the chamber is comprised of a plurality of walls and at least one wall, or a portion thereof, permits the transmission therethrough of visible light into the interior of the chamber. 
Zhang discloses that the chamber (paragraph [0321]) is comprised of a plurality of walls, and a chamber interior (Fig. 14 and paragraph [0321]).
Calzia in view of Zhang does not disclose that at least one wall, or a portion thereof, permits the transmission therethrough of visible light. 
Cheng discloses a chamber that has at least one wall, or a portion thereof, that permits the transmission therethrough of visible light (abstract).
In the analogous art of plant growth, it would have been obvious to one skilled in the art before the effective filing date to modify the incubator enclosure of Calzia in view of Zhang with the transparent section of the plant growth box of Cheng in order to ensure the best illumination intensity (Cheng, abstract).
	Regarding claim 4, assuming arguendo, that Zhang does not disclose that the walls of the chamber are rigid (paragraph [0321] “aluminum”), Cheng discloses that the walls of the chamber are substantially rigid (paragraph [0051], “double-layer glass”). It is implicit that double-layer glass is rigid.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, 32, and 34-36 above, further in view of Watanabe (US 2009/0209035).
Regarding claim 5, Calzia in view of Zhang does not disclose that the walls of the chamber comprise ethylene tetrafluoroethylene (ETFE).
Watanabe discloses that the walls of the chamber comprise ethylene tetrafluoroethylene (ETFE) (paragraphs [0083] to [0084]).
In the analogous art of cell or tissue cultivation, it would have been obvious to one skilled in the art before the effective filing date to modify the walls of the chamber of Calzia in view of Zhang with the ETFE material of Watanabe in order to be able to sterilize the chamber using gamma radiation (paragraph [0084]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, 32, and 34-36 above, further in view of Muller-Feuga (US 2014/0335598).
	Regarding claim 11, Calzia discloses a PBR (claim 1) with liquid media (abstract and paragraph [0070]).
Calzia does not disclose multiple PBRs located inside the chamber, wherein the liquid media of the PBRs are in fluid communication.
Calzia in view of Zhang does not disclose that the liquid media of the PBRs are in fluid communication.
Muller-Feuga discloses that the liquid media of the PBRs are in fluid communication (Fig. 1).

Regarding the limitation “multiple PBRs”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Regarding the limitation “multiple PBRs located inside the chamber”, it would have been obvious to one skilled in the art before the effective filing date to combine the PBRs inside the chamber in order to control the PBRs’ external environment.

Claims 12 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, 32, and 34-36 above, further in view of Willson (WO 2008/079724).
Regarding claim 12, Calzia does not disclose that the at least one photosynthetic microorganism is selected from one or more of the group consisting of: Haematococcus sp., Haematococcus pluvialis, Chlorella sp., Chlorella autotraphica, Chlorella vulgaris, Scenedesmus sp., Synechococcus sp., Synechococcus elongatus, Synechocystis sp., Arthrospira sp., Arthrospira platensis, Arthrospira maxima, Spirulina sp., Chlamydomonas sp., Chlamydomonas reinhardtii, Dysmorphococcus sp., Geitlerinema sp., Lyngbya sp., Chroococcidiopsis sp., Calothrix sp., Cyanothece sp., Oscillatoria sp., Gloeothece sp., Microcoleus sp., Microcystis sp., Nostoc sp., Nannochloropsis sp., Anabaena sp., Phaeodactylum sp., Phaeodactylum tricornutum, Dunaliella sp., Dunaliella salina.
Haematococcus pluvialis (paragraph [0074]), Chlorella sp. (paragraph [0074]), Chlorella vulgaris (paragraph [0074]), Scenedesmus sp. (paragraph [0074]), Spirulina sp. (paragraph [0074]), Phaeodactylum tricornutum (paragraph [0074]), Dunaliella salina (paragraph [0074]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photosynthetic microorganism of Calzia in view of Zhang with the specific microorganisms of Willson in order to produce biofuels.
Regarding claim 16, Zhang discloses the control system (paragraph [0221]) and the chamber (paragraph [0321]).
Willson discloses that the control system is configured to introduce an effluent gas from an industrial or combustion source into the chamber (paragraph [0062]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, 32, and 34-36 above, further in view of Zal (US 2012/0040453).
Regarding claim 13, Calzia in view of Zhang does not disclose the chamber is divided into two or more sections to provide at least a first chamber section and a second chamber section.
Zal discloses the chamber is divided into two or more sections to provide at least a first chamber section and a second chamber section (Fig. 2).  
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify photobioreactor of Calzia in view of Zhang with the . 

Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, and 32 above, further in view of Munder (US 3,873,423).
Regarding claim 14, Zhang discloses the control system (paragraph [0221]).
Zhang does not disclose that the control system is configured to introduce a CO2-rich gas into the chamber.
Munder discloses that the control system (col. 1, line 61 to col. 2, line 4) is configured to introduce a CO2-rich gas into the chamber (col. 2, lines 61-68).
In the analogous art of culturing cells, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia in view of Zhang with the control system and CO2-rich gas of Munder in order to control the permeation of gases capable of maintaining the growth of the cells to be cultured (Munder, col. 1, lines 40-55).
Regarding claim 33, Munder discloses that the liquid medium has a pH, and wherein the pH is controlled by the gaseous atmosphere within the chamber (claim 1, part d.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, 32, and 34-36 above, further in view of Cogne (“Design, Operation, and Modeling of a Membrane Photobioreactor to Study the Growth of the Cyanobacterium Arthrospira platensis in Space Conditions”).
claim 17, Calzia does not disclose that the control system is configured to introduce gas into the chamber such that the pressure within the chamber is greater than atmospheric pressure.
Cogne discloses that the control system (Fig. 2) is configured to introduce gas into the chamber such that the pressure within the chamber is greater than atmospheric pressure (Materials, Design and Operation, “1.5 [Symbol font/0xB4] 105 Pa absolute”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of Calzia in view of Zhang with the nitrogen gas of Cogne in order to flush the oxygen out of the photobioreactor, recover the oxygen gas, and reduce overall pressure of the photobioreactor back to atmospheric levels (Cogne, Oxygen Gas Recovery, and Materials, Design and Operation).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, 32, and 34-36 above, further in view of Mottahedeh (US 2016/0168521). This is an alternate rejection for claim 36.
Regarding claim 36, assuming that Calzia is not deemed to have disclosed that the membrane layer (claim 1) of the PBR (claim 1) is translucent (claim 1, “at least partially transparent”), Mottahedeh discloses that the membrane layer (abstract “elongate sleeve”) of the PBR (abstract, “photobioreactor”) is translucent (abstract).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of modified Calzia to be 

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Interstate Specialty Products Supplies PDMS Sheets and Membranes – This NPL reference shows that PDMS can be mass produced in shapes large enough to accommodate a factory scale photobioreactor.

Response to Arguments
Applicant’s arguments filed on October 7, 2021 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Applicant is notified that the specification as currently filed does not have paragraph numbers enumerated.

	Applicant’s arguments about the control system being interpreted under 35 U.S.C. § 112(f) are found persuasive due to the following limitation of claim 1 being “a control system which controls the compositions of the atmosphere”. The claim will be examined under broadest reasonable interpretation.
However, rather than “a control system” the claim limitation should be written as “a controller configured to control the compositions of the atmosphere” in the future to avoid 

Due to the Applicant already having a controller in the specification (pg. 31, “programmable logic controller (PLC)”), the 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections are withdrawn.

	The difference between a polymer film and a polymer membrane is negligible. Under broadest reasonable interpretation and with the definition from the specification “[t]ypically, the material is in the form of a sheet, film or membrane” (instant specification, pg. 9) the two terms are synonymous for the purposes of this application.
	Regarding other arguments about the difference between a film and a membrane. 
Firstly, both a film can be gas-permeable and a membrane can be gas-permeable; regardless of how Calzia’s device is used with or without gases. It is a moot point as Calzia’s films are already being modified with the gas permeable material of Zhang. The modification would not be teaching away from the Calzia reference as inflation of the photobioreactor can occur from fluids – including liquids – rather than only inflation only from gases.
	Secondly, again, regardless of how Calzia’s device is used to optimize CO2 infusion rate the structure of a polymer film remains. Modifying the polymer film with the gas-permeable 
 	Zhang’s PDMS material could be used for gas transfer in either direction. In fact, this is likely given a higher concentration of a gas on a first side of the material and a lower concentration of gas on an opposing side of the material, or vice versa. The concentration gradient of the gas forces the gas through the permeable material from a high concentration to a low concentration.
	 Regarding Zhang, even assuming a lab-scale or even manufacturing-scale photobioreactor is claimed and not a microscale photobioreactor, the following points are still possible:
a PDMS membrane can hold a gas and a liquid
a PDMS membrane is gas-permeable
PDMS membranes can be made large enough to have a lab-scale or even a manufacturing-scale bioreactor (see reference under Additional References section of this Office Action).
gas transfer across the gas-permeable PDMS membrane can occur in either direction; into the photobioreactor or out of the photobioreactor
a PDMS gas-permeable membrane photobioreactor can be placed inside a gas-impermeable climate-controlled chamber

	
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Also, incubators with low oxygen levels are known in the art such as hypoxia incubators, and climate chambers with carbon dioxide are also known in the art.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799